Opinion issued
May 3, 2012.
 

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-12-00265-CV
———————————
IN RE WILLIAM DAVID
GOLDEN, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
MEMORANDUM
OPINION
 
          In
this original proceeding, relatorWilliam David Goldenseeksmandamus review of the trial
court’s order determining that there are no inaccuracies in the reporter’s
record.[1]We deny the petition for writ of mandamus.  All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Jennings, Massengale,
and Huddle.
 
 




[1]           The
underlying proceeding is Golden v. Golden,
No. 2008-67084, 245th District Court, Harris County, Texas, the Honorable Roy
Moore, presiding.  In the underlying
case, Golden appealed to this court. 
That appeal, Golden v. Golden,
no. 01-01-00735-CV, is pending.  After
Golden asserted that the reporter’s record was inaccurate, this court abated
for a hearing under Texas Rule of Appellate procedure 34.6(e)(2).  After notice and a hearing, the trial court
determined that the reporter’s record filed in number 01-09-00735-CV is
accurate.